OPINION OF THE COURT
Memorandum.
Order affirmed on the memorandum at the Appellate Division.
We would only add that unwarranted delay in arraignment is but one of the many pertinent factors bearing on the question of the voluntariness and, therefore, admissibility of a defendant’s inculpatory statements. (People v Vargas, 7 NY2d 555, 565-566; United States v Poole, 495 F2d 115, 120, cert den 422 US 1048.) Where, as in the case before us, there has been a voluntary and intelligent waiver by the defendant of his rights to counsel and to remain silent after he had been repeatedly advised of his constitutional rights, the statements made by the defendant were properly submitted to the trier of the facts to pass on the issue of the voluntariness of the inculpatory admissions. We reject defendant’s contention that his improperly postponed arraignment renders any statements made by him after his arrest involuntary as a matter of law.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.